ACCEPTED
                                                                                               00
                                                                       FIRST COURT OF APPEALS
                                                                               HOUSTON, TEXAS
                                                                             1/5/2015 9:38:33 AM
                                                                            CHRISTOPHER PRINE
                                                                                          CLERK

                         NO. 01-14-00424-CV

                  IN THE COURT OF APPEALS          FILED IN
                                            1st COURT OF APPEALS
              FIRST COURT OF APPEALS DISTRICT HOUSTON, TEXAS
                      HOUSTON DIVISION      1/5/2015 9:38:33 AM
                                                          CHRISTOPHER A. PRINE
                                                                Clerk
IN THE MATTER OF $80,600.00

v.

STATE OF TEXAS

              Appeal from the 351st Judicial District Court
                         Harris County, Texas
              Honorable Mark Kent Ellis, Judge Presiding



            APPELLANT’S RESPONSE IN OPPOSITION
                 TO MOTION FOR EXTENSION


                       LAW OFFICE OF REGINA BACON CRISWELL
                       Carriage Place
                       7803 Bent Briar
                       San Antonio, Texas 78250
                       TELEPHONE: (210) 775-1155
                       FACSIMILE: (210) 251-2071
                       COUNSEL FOR APPELLANT
TO THE HONORABLE JUSTICES OF THE COURT:

     Now comes Appellant, and files this Response to the State’s Third Motion for

Extension of Time to File Brief and respectfully show the court as follows:


     The State has requested three extensions of time to file its brief; the court

granted the first two motions with no further extensions. On December 31, 2014,

the day the State’s brief was due, it filed a third motion for extension on essentially

the same ground as its second motion; the attorney assigned to the case is busy

working on other appeals. In fact, despite notice that no further extensions would

be permitted, the State’s motion reflects the attorney for the state has not even

begun work on a responsive brief and requests yet another 30 day extension.


     The State’s third requested extension is not for good cause and fails to comply

with TRAP 10.1(a)(5) and 10.5(b) because 1) the State made no attempt to confer

and its motion includes no certificate of conference and 2) the motion fails to state

that the State was previously granted two prior extensions to file its brief.

Moreover, the State had notice that its second motion was granted without further

extensions, yet waited until the extended deadline to file yet another motion

requesting another extension.

      The legislative intent of the extremely severe time limitations to perfect an

appeal under §47.12 Tex. Code of Crim. Proc. is to ensure the rapid return of the

seized property to its owner, and to guarantee quick and efficient case processing.
See State v. White, 930 S.W.2d 673, n.2 (Tex.App.-Waco 1996). Appellant

objects to the State’s third request for extension of time to file its brief; this court

should deny the motion and find the Appellant’s issues are unopposed.

     WHEREFORE, Appellant prays the State’s third request for extension until

January 30, 2015 be denied.

     Respectfully submitted this the 5th day of January, 2015.

                                 Regina Bacon Criswell
                                 Attorney and Counselor at Law
                                 Carriage Place
                                 7803 Bent Briar
                                 San Antonio, Texas 78250

                               By: /S/Regina Bacon Criswell
                                   SBN: 01496580
                                  (210) 775-1155 (ofc)
                                  (210) 251-2071 (fax)
                                  Attorney for Petitioner

                             CERTIFICATE OF SERVICE
      This is to certify that a true and correct copy of the above and forgoing will
be served in accordance with the Texas Rules of Appellate Procedure on the
persons listed below in the manner indicated.

Dan McCrory                             Via E-File/E-mail
Assistant District Attorney
Harris County, Texas

                                         /S/Regina Bacon Criswell
                                        REGINA B. CRISWELL